Opinion issued May 27, 2010










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00589–CV




GLORIA A. VILLAREAL, Appellant

V.

KAYLA MARIE BURD, Appellee




On Appeal from the County Court At Law No. 3
Galveston County, Texas
Trial Court Cause No. 07FD1349




MEMORANDUM OPINIONAppellant Gloria A. Villareal has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.